Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This is a response to the amendment filed on 03/10/22.  The applicant argument regarding Ito et al. is not persuasive; therefore, all the rejections based on Ito et al. is retained and repeated for the following reasons.







Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-34 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ito et al. (US Pub. 2019/0211475).

As to claim 1, 22 and 32 the prior art teach a method comprising: 

receiving data representative of an electrical circuit comprising an arrangement of devices, inputs, outputs, and power sources (see fig 1-3 paragraph 0037-0044; especially, Ito et al. teach receiving data representative of an electrical circuit comprising an arrangement of devices, inputs, outputs, and power sources as fig 1-3 paragraph 0038-0043); 

pairing the devices based on a complimentary feature shared between the devices, the complimentary feature being associated to an operational characteristic of the devices (see fig 1-5 paragraph 0044-0050; especially, Ito et al. teach pairing the devices based on a complimentary feature shared between the devices, the complimentary feature being associated to an operational characteristic of the devices as fig 1-5 paragraph 0045-0049); 

grouping the paired devices into device clusters based on common features shared between two or more of the paired devices, the two or more paired devices comprising a first transistor and a second transistor configured to be arranged on top of the first transistor (see fig 3-5 paragraph 0048-0056 and background; especially, Ito et al. teach grouping the paired devices into device clusters based on common features shared between two or more of the paired devices, the two or more paired devices comprising a first transistor and a second transistor configured to be arranged on top of the first transistor as fig 3-5 paragraph 0049-0055 and background); 

arranging the device clusters based on locations of input, outputs, or power connections of the device clusters to optimize electrical isolation or electrical connections between the device clusters (see fig 3-6 paragraph 0050-0058; especially, Ito et al. teach arranging the device clusters based on locations of input, outputs, or power connections of the device clusters to optimize electrical isolation or electrical connections between the device clusters as fig 3-6 paragraph 0051-0057); 

and generating discrete portions of the arranged device clusters to form a physical layout representative of a physical manifestation of the electrical circuit, such that when the discrete portions are integrated together they form a physical manifestation of the electrical circuit (see fig 3-6 paragraph 0054-0063 and summary; especially, Ito et al. teach generating discrete portions of the arranged device clusters to form a physical layout representative of a physical manifestation of the electrical circuit, such that when the discrete portions are integrated together they form a physical manifestation of the electrical circuit (see fig 3-6 paragraph 0055-0062 and summary).

As to claims 2, 23 and 34 the prior art teach further comprising manufacturing a mask set based on the formed physical layout and fabricating an integrated circuit using the mask set (see fig 2-7 paragraph 0060-0066).

As to claim 3, the prior art teach wherein the operational characteristic comprises a device type or locations of device connections relative to other devices based on the data representative of the electrical circuit (see fig 3-7 paragraph 0042-0049).

As to claim 4 the prior art teaches wherein the common features are based on a characteristic of the electrical circuit (see fig 3-7 paragraph 0047-0051).

As to claim 5 the prior art teaches wherein the characteristic of the electrical circuit comprises a connection associated with one or more devices, a dopant designation of the device, or a power source connection (see fig 4-8 paragraph 0051-0055).

As to claim 6 the prior art teaches wherein the common features comprise an input, output, or power connection (see fig 3-7 paragraph 0039-0042).

As to claim 7 the prior art teach wherein the optimization of electrical isolation or electrical connections between the device clusters is based on metal line connection length between the device clusters, power connection locations within the device clusters, power source locations for the device clusters, or electrical isolation structures (see fig 3-7 paragraph 0040-0044 and background).

As to claim 8 the prior art teach wherein the discrete portions are representative of one or more of: a diffusion break, a source-drain construct, or a gate construct (see fig 3-7 paragraph 0047-0051).

As to claim 9, the prior art teach wherein the source-drain construct comprises a gate connection for the gate construct or power connection to a power source (see fig 3-6 paragraph 0050-0053).

As to claim 10 the prior art teaches wherein the gate construct comprises a source-drain connection for the source-drain construct or power connection to a power source (see fig 3-6 paragraph 0052-0055).

As to claim 11 and 19 the prior art teaches wherein the diffusion break comprises a polysilicon film (see fig 3-7 paragraph 0054-0058).

As to claim 12 the prior art teach wherein the source-drain construct comprising an n-type region or a p-type region (see fig 3-7 paragraph 0067-0061). 

As to claim 13 the prior art teach wherein the physical manifestation comprising a field-effect-transistor (CFET) transistor (see fig 1-4 paragraph 0037-0041 and background).

As to claim 14, the prior art teach wherein arranging the device clusters comprises arranging the device clusters by mapping the paired devices to a target physical layout rendering based on a target track plan (see fig 3-6 paragraph 0049-0055).

As to claim 15 and 25 the prior art teaches wherein the target track plan comprises a row height of two or more (see fig 3-6 paragraph 0053-0057).

As to claim 16 and 26 the prior art teaches wherein the target track plan comprises a plurality of signal tracks above a top row of the target track plan, and a plurality of signal tracks below a bottom row of the target track plan (see fig 4-8 paragraph 0070-0075 and summary).

As to claim 17 and 27 the prior art teaches wherein arranging the device clusters comprises connecting a gate of a top device located in the top row of the target track plan with a gate of a bottom device located in the bottom row of the target track plan (see fig 4-8 paragraph 0072-0078 and background). 

As to claim 18 and 29 the prior art teaches wherein connecting the gate of the top device with the gate of the bottom device comprises removing or not forming an insulating layer (see fig 3-6 paragraph 0050-0058).

As to claim 19 and 30 the prior art teaches wherein the top and bottom devices are complementary field- effect-transistor (CFET) devices (see fig 3-6 paragraph 0056-0062).

As to claim 20 the prior art teaches wherein the target track plan includes metal line connection length between the device clusters, power connection locations within the device clusters, power source locations for the device clusters, or electrical isolation structures (see fig 3-6 paragraph 00600-0066).
 
As to claim 21 the prior art teaches wherein arranging the device clusters is based on optimizing device area, volume, or device power consumption to achieve a target operation of the electrical circuit (see fig 3-6 paragraph 0055-0063).

A As to claim 24 and 33 the prior art teaches further comprising a display, wherein the program further comprises instructions to display the devices using icons in the display (see fig 5-8 paragraph 0072-0080).

As to claim 28 the prior art teaches wherein the top device is located between the plurality of signal tracks that are above the top row and the bottom device (see fig 4-9 paragraph 0076-0058).

As to claim 31 the prior art teaches wherein the top and bottom devices are fin field-effect-transistor (FFET) devices (see fig 3-6 paragraph 0057-0065 and background).

Remarks

Applicant’s response and remarks filed on 03/10/22 have been carefully reviewed. Applicant’s arguments have been fully considered but they are not persuasive. Key argument and their response related to the claims are listed as below:

Applicant contends that Ito et al. do not describe “receiving data representative of an electrical circuit comprising an arrangement of devices, inputs, outputs, and power sources” probes as claimed, Examiner respectfully disagrees.   The prior art (Ito et al. (US Pub. 2019/0211475) do teach receiving data representative of an electrical circuit comprising an arrangement of devices, inputs, outputs, and power sources (see fig 1-3 paragraph 0037-0044; especially, Ito et al. teach receiving data representative of an electrical circuit comprising an arrangement of devices, inputs, outputs, and power sources as fig 1-3 paragraph 0038-0043).
 
Applicant contends that Ito et al. do not describe “pairing the devices based on a complimentary feature shared between the devices, the complimentary feature being associated to an operational characteristic of the devices” probes as claimed, Examiner respectfully disagrees.   The prior art (Ito et al. (US Pub. 2019/0211475) do teach pairing the devices based on a complimentary feature shared between the devices, the complimentary feature being associated to an operational characteristic of the devices (see fig 1-5 paragraph 0044-0050; especially, Ito et al. teach pairing the devices based on a complimentary feature shared between the devices, the complimentary feature being associated to an operational characteristic of the devices as fig 1-5 paragraph 0045-0049).

Applicant contends that Ito et al. do not describe “grouping the paired devices into device clusters based on common features shared between two or more of the paired devices, the two or more paired devices comprising a first transistor and a second transistor configured to be arranged on top of the first transistor” probes as claimed, Examiner respectfully disagrees.   The prior art (Ito et al. (US Pub. 2019/0211475) do teach grouping the paired devices into device clusters based on common features shared between two or more of the paired devices, the two or more paired devices comprising a first transistor and a second transistor configured to be arranged on top of the first transistor (see fig 3-5 paragraph 0048-0056 and background; especially, Ito et al. teach grouping the paired devices into device clusters based on common features shared between two or more of the paired devices, the two or more paired devices comprising a first transistor and a second transistor configured to be arranged on top of the first transistor as fig 3-5 paragraph 0049-0055 and background).

Applicant contends that Ito et al. do not describe “arranging the device clusters based on locations of input, outputs, or power connections of the device clusters to optimize electrical isolation or electrical connections between the device clusters” probes as claimed, Examiner respectfully disagrees.   The prior art (Ito et al. (US Pub. 2019/0211475) do teach arranging the device clusters based on locations of input, outputs, or power connections of the device clusters to optimize electrical isolation or electrical connections between the device clusters (see fig 3-6 paragraph 0050-0058; especially, Ito et al. teach arranging the device clusters based on locations of input, outputs, or power connections of the device clusters to optimize electrical isolation or electrical connections between the device clusters as fig 3-6 paragraph 0051-0057).

Applicant contends that Ito et al. do not describe “generating discrete portions of the arranged device clusters to form a physical layout representative of a physical manifestation of the electrical circuit, such that when the discrete portions are integrated together they form a physical manifestation of the electrical circuit” probes as claimed, Examiner respectfully disagrees.   The prior art (Ito et al. (US Pub. 2019/0211475) do teach generating discrete portions of the arranged device clusters to form a physical layout representative of a physical manifestation of the electrical circuit, such that when the discrete portions are integrated together they form a physical manifestation of the electrical circuit (see fig 3-6 paragraph 0054-0063 and summary; especially, Ito et al. teach generating discrete portions of the arranged device clusters to form a physical layout representative of a physical manifestation of the electrical circuit, such that when the discrete portions are integrated together they form a physical manifestation of the electrical circuit (see fig 3-6 paragraph 0055-0062 and summary).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.










Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BINH C TAT/Primary Examiner, Art Unit 2851